          Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 1 of 19




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.com
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker N. Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Susan Morrison (Pro Hac Vice) / morrison@fr.com
 8   FISH & RICHARDSON P.C.
     222 Delaware Avenue, 17th Floor
 9   P.O. Box 1114
     Wilmington, DE 19801
10   Telephone: (302) 652-5070 / Fax: (302) 652-0607
11   Additional counsel listed on signature page
12   Attorneys for Plaintiff,
     FINJAN LLC
13

14
                                     UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                         (OAKLAND DIVISION)
17

18   FINJAN LLC,                                       Case No. 14-cv-04908-PJH
19
                        Plaintiff,                     IDENTIFICATION OF PRIOR CLAIM
20                                                     CONSTRUCTIONS OF TERMS IN THE
            v.                                         ASSERTED CLAIMS OF THE PATENTS-
21                                                     IN-SUIT
     PALO ALTO NETWORKS, INC.,
22

23                      Defendant.                     Hon. Phyllis J. Hamilton
                                                       Ctrm: 3, 3rd Floor
24

25

26

27

28
                                                       Case No. 14-cv-04908-PJH
      IDENTIFICATION OF PRIOR CLAIM CONSTRUCTIONS OF TERMS IN THE ASSERTED
                                             CLAIMS OF THE PATENTS-IN-SUIT
             Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 2 of 19




 1            Pursuant to the Court’s direction during the March 18, 2021 Case Management Conference

 2   and its related Civil Minutes (Dkt. No. 106), Plaintiff Finjan LLC (“Finjan”) submits the following

 3   Identification of Prior Claim Constructions of Terms in the Asserted Claims of U.S. Patent Nos.

 4   6,804,780; 7,418,731; 7,613,926; 7,647,633; 8,141,154; 8,225,408; 8,677,494 (collectively,

 5   “Patents-In-Suit”). Pursuant to the same, Finjan attaches hereto the claim construction orders for

 6   Finjan LLC v. SonicWall, Inc., Case No. 5:17-cv-04467 (N.D.Cal.) (Exhibit 1), Finjan, LLC. v.

 7   Cisco Systems Inc., Case No. 5:17-cv-00072 (N.D.Cal.) (Exhibits 2-4), and Finjan LLC v. Rapid7,

 8   Inc. et al., Case No. 1:18-cv-01519 (D.Del.) (Exhibit 5).1

 9            Claim terms in the asserted claims of the Patents-In-Suit have been construed in the

10   following cases:

11       •    Sophos, Inc. v. Finjan, Inc., Case No. IPR2015-00907 (“IPR2015-00907”);
12       •    Sophos, Inc. v. Finjan, Inc., Case No. IPR2015-01022 (“IPR2015-01022”);
13       •    Symantec Corp. v. Finjan, Inc., Case No. IPR2015-01892 (“IPR2015-01892”);
14       •    Symantec Corp. v. Finjan, Inc., Case No. IPR2015-01893 (“IPR2015-01893”);
15       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2015-01974 (“IPR2015-01974”);
16       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2015-01979 (“IPR2015-01979”);
17       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2015-02000 (“IPR2015-02000”);
18       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2015-02001 (“IPR2015-02001”);
19       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2016-00145 (“IPR2016-00145”);
20       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2016-00151 (“IPR2016-00151”);
21       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2016-00157 (“IPR2016-00157”);
22       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2016-00159 (“IPR2016-00159”);
23       •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. IPR2016-00165 (“IPR2016-00165”);
24       •    Cisco Systems, Inc. v. Finjan, Inc., Case No. IPR2017-02155 (“IPR2017-02155”);
25

26   1
       The Court’s Civil Minutes ordered Finjan to file the claim construction orders from “Finjan v.
     Sonicwall, Inc., Cisco Systems, Inc., Rapid7, Inc.,” which Finjan has attached hereto as Exhibits
27   1-5. To avoid flooding the Court’s docket, Finjan has not filed any of the other orders or decisions
     cited in this identification of prior claim constructions. But Finjan is ready to do so if the Court
28   would find that helpful.
                                                          1                     Case No. 14-cv-04908-PJH
       IDENTIFICATION OF PRIOR CLAIM CONSTRUCTIONS OF TERMS IN THE ASSERTED
                                                                  CLAIMS OF THE PATENTS-IN-SUIT
          Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 3 of 19




 1    •    Cisco Systems, Inc. v. Finjan, Inc., Case No. IPR2018-00391 (“IPR2018-00391”);
 2    •    Juniper Networks, Inc. v. Finjan, Inc., Case No. IPR2019-00031 (“IPR2019-00031”);
 3    •    Juniper Networks, Inc. v. Finjan, Inc., Case No. IPR2019-00060 (“IPR2019-00060”);
 4    •    Juniper Networks, Inc. v. Finjan, Inc., Case No. IPR2019-00073 (“IPR2019-00073”);
 5    •    Finjan Software Ltd. v. Secure Computing Corporation et al., Case No. 1:06-cv-00369
 6         (D.Del.) (“Secure Computing”);

 7    •    Finjan, Inc. v. Blue Coat Systems, Inc., Case No. 5:13-cv-03999 (N.D.Cal.)
 8         (“Blue Coat I”);

 9    •    Finjan, Inc. v. Proofpoint, Inc. et al., Case No. 4:13-cv-05808 (N.D.Cal.) (“Proofpoint”);
10    •    Finjan, Inc. v. Sophos, Inc., Case No. 3:14-cv-01197 (N.D.Cal.) (“Sophos”);
11    •    Finjan, Inc. v. Symantec Corp., Case No. 4:14-cv-02998 (N.D.Cal.) (“Symantec”);
12    •    Finjan, Inc. v. Blue Coat Systems, Inc., Case No. 5:15-cv-03295 (N.D.Cal.)
13         (“Blue Coat II”);

14    •    Finjan LLC v. Cisco Systems Inc., Case No. 5:17-cv-00072 (N.D.Cal.) (“Cisco”);
15    •    Finjan LLC v. ESET, LLC et al., Case No. 3:17-cv-00183 (S.D.Cal.) (“ESET”);
16    •    Finjan LLC v. SonicWall, Inc., Case No. 5:17-cv-04467 (N.D.Cal.) (“SonicWall”);
17    •    Finjan, Inc. v. Bitdefender Inc. et al., Case No. 4:17-cv-04790 (N.D.Cal.) (“Bitdefender”);
18    •    Finjan, Inc. v. Juniper Network, Inc., Case No. 3:17-cv-05659 (N.D.Cal.) (“Juniper”);
19    •    Finjan LLC v. Rapid7, Inc. et al., Case No. 1:18-cv-01519 (D.Del.) (“Rapid7”);
20    •    Finjan LLC v. Qualys Inc., Case No. 4:18-cv-07229 (N.D.Cal.) (“Qualys”);
21    •    Palo Alto Networks, Inc. v. Finjan, Inc., Case Nos. 2017-2543, 2017-2623, 2017-2047,
22         777 F. App’x 501 (Fed. Cir. 2019) (“Palo Alto Networks Appeal I”);
23    •    Palo Alto Networks, Inc. v. Finjan, Inc., Case Nos. 2017-2314, 2017-2315, 752 F. App’x
24         1017 (Fed. Cir. 2018) (“Palo Alto Networks Appeal II”);
25    •    Palo Alto Networks, Inc. v. Finjan, Inc., Case No. 2019-2151, 836 F. App’x 916 (Fed. Cir.
26         2020) (“Palo Alto Networks Appeal III”);
27    •    Finjan, Inc. v. Blue Coat Systems, Inc., Case No. 2016-2520, 879 F.3d 1299 (Fed. Cir.
28         2018) (“Blue Coat Appeal”); and
                                       2              Case No. 14-cv-04908-PJH
     IDENTIFICATION OF PRIOR CLAIM CONSTRUCTIONS OF TERMS IN THE ASSERTED
                                            CLAIMS OF THE PATENTS-IN-SUIT
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 4 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 5 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 6 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 7 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 8 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 9 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 10 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 11 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 12 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 13 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 14 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 15 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 16 of 19
Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 17 of 19
       Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 18 of 19




 1                                    P.O. Box 1114
                                      Wilmington, DE 19801
 2                                    Telephone: (302) 652-5070 / Fax: (302) 652-0607
 3                                    Tracea Rice (Pro Hac Vice)
                                      trice@fr.com
 4                                    FISH & RICHARDSON P.C.
                                      1000 Maine Ave. Ste. 1000
 5                                    Washington, DC 20024
                                      Telephone: (202) 783-5070 / Fax: (202) 783-2331
 6
                                      Attorneys for Plaintiff FINJAN LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      17              Case No. 14-cv-04908-PJH
     IDENTIFICATION OF PRIOR CLAIM CONSTRUCTIONS OF TERMS IN THE ASSERTED
                                            CLAIMS OF THE PATENTS-IN-SUIT
         Case 4:14-cv-04908-PJH Document 118 Filed 04/30/21 Page 19 of 19




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 30, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Roger A. Denning
                                                        Roger A. Denning
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        18              Case No. 14-cv-04908-PJH
       IDENTIFICATION OF PRIOR CLAIM CONSTRUCTIONS OF TERMS IN THE ASSERTED
                                              CLAIMS OF THE PATENTS-IN-SUIT
